DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-24, 59-59, and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (2006/0059606).
Regarding claims 16-19, Ferrara teaches a headgear which is capable for using as a women's lacrosse protective headgear comprising: 
an external head-protecting shell, the external head-protecting shell having a crown portion, left and right side portions and a rear portion; wherein the external head-protecting shell has a hardness of 25 to 70 Shore D (Fig 2, member 24, para 0048); and 


Ferrara does not teach the headgear is configured to satisfy at least two of the following tests of proposed ASTM WK36457: the Deformation Test, the Shock Absorption Test, and the Ball Impact Absorption Test, and wherein one of the at least two tests that the headgear is configured to satisfy is the Deformation Test, or only two of the Deformation Test, the Shock Absorption Test, and the Ball Impact Absorption Test, or the headgear satisfies only the Deformation Test and the Shock Absorption Test, or the headgear satisfies the Deformation Test, the Shock Absorption Test, and the Ball Impact Absorption Test.  
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to ensure that the headgear is passed the requirement test in order to sell in USA market. Thus, Ferrara headgear has all of the structure and property as applicant’s headgear; therefore it must be passed any test as applicant’s headgear could be.
Regarding claim 20, Ferrara discloses the external head-protecting shell comprises a thermoplastic polymer having a void fraction of less than 20% (as seen in para 0048 that the material is solid; therefore the void fraction should be equal 0%).  
Regarding claim 22, Ferrara discloses the external head-protecting shell has a hardness of 30 to 60 Shore D (para 0048).  
Regarding claim 23, Ferrara discloses the inner padding comprises foam (para 0051).  
Regarding claim 59, Ferrara discloses portions of the headgear are integral with the external head-protecting shell, and the portions are made of a flexible material such that the portions move relative to one another (para 0047).  
Regarding claim 61, Ferrara discloses the inner padding has first layer (Fig 2, member 28, para 0048) and a second layer (Fig 2, member 32, para 0050), with the first layer being closer to the8906483.1Application No.: 15/896,566-4- Docket No.: M1201.70015US01Reply to Office Action of September 1, 2020 external head-protecting shell than the second layer is to the external head-protecting shell, wherein the first layer has a higher Shore D hardness than the second layer (as seen in para 0049 that member 28 is made of a bit hard material and in para 0051 that member 32 is made of a softer material like silicone gel. Therefore, member 28 must have higher durometer then member 32).  
Regarding claim 62, Ferrara discloses the external head-protecting shell comprises a thermoplastic polyurethane (para 0044).

Claims 24 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (2006/0059606) as applied to claims 16, 23 above, and further in view of Von Holst (6,658,671).
Regarding claims 24 and 60, Ferrara teaches all of the limitations and further teaches the foam has a thickness of between 0.05 and 1.0 inches inclusive (para 0050).
Ferrara does not teaches the shell has a thickness between 0.05 to 0.1 inches or 0.05 to 0.15 inches.
Hoslt teach a helmet having a shell (i.e. a second layer form the outside surface) has a thickness between 0.05 to 0.1 inches or 0.05 to 0.15 inches (Fig 1, member 4, col. 2, lines 60-63).
.
 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (2006/0059606) as applied to claim 16 above, and further in view of Rosenthal et al. (2013/0230836).
Regarding claim 29, Ferrara teaches all of the limitations except a face mask attached to the headgear without a strap.  
Rosenthal teach a helmet having a face mask attached to the headgear without a strap (Fig 1, member 14).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the Rosenthal facemask to Ferrara helmet, in order to protect a user face. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-24, 29, 60, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5,13-15, 22 and 25 of U.S. Patent No. 9,943,129 (herein after Newman). Although the claims at issue are not identical, they are not patentably distinct from each other because.
Claims 16-19 and 29 are rejected over claims 1 and 22 as both cases teaches a headgear having an outer-layer, a padding, and a face mark attached to the headgear without a strap. Newman does not teach the headgear is satisfy of the tests of proposed ASTM WK38457: the Deformation Test, the Shock Absorption Test, and the Ball impact Absorption Test. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to ensure that the headgear is passed the requirement test in order to sell in USA market. Thus, Newman headgear has all of the structure and property as applicant’s headgear; therefore it must be passed any test as applicant’s headgear could be.
Claims 26 and 62 are rejected over claim 1 and 25 of Newman.
Claims 21-22 are rejected over claim 1 -5, 14, 22, and 25 of Newman.
Claim 23 is rejected over claim 15 of Newman.
Claims 24 and 60 are rejected over claim 13 of Newman.

Claims 59 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,943,129 (herein after Newman) in view of Ferrara (2006/0059606). 
Regarding claim 59, Newman teaches all of the limitations except portions of the headgear are integral with the external head-protecting shell, and the portions are made of a flexible material such that the portions move relative to one another.
Ferrara discloses portions of the headgear are integral with the external head-protecting shell, and the portions are made of a flexible material such that the portions move relative to one another (para 0047).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to make the layer flexible and move relative to one another, as taught by Ferrara, in order to absorb more impact energy.
Regarding claim 61, Newman teaches all of the limitations except the inner padding has first layer and a second layer, with the first layer being closer to the8906483.1Application No.: 15/896,566-4- Docket No.: M1201.70015US01Reply to Office Action of September 1, 2020 external head-protecting shell than the second layer is to the external head-protecting shell, wherein the first layer has a higher Shore D hardness than the second layer.
Ferrara discloses the inner padding has first layer (Fig 2, member 28, para 0048) and a second layer (Fig 2, member 32, para 0050), with the first layer being closer to the8906483.1Application No.: 15/896,566-4- Docket No.: M1201.70015US01Reply to Office Action of September 1, 2020 external head-protecting shell than the second layer is to the external head-protecting shell, wherein the first layer has a higher Shore D hardness than the second layer (as seen in para 0049 that member 28 is made of a bit hard material and in para 0051 that member 32 is made of a softer material like silicone gel. Therefore, member 28 must have higher durometer then member 32).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add another layer, as taught by Ferrara to the inner layer to the helmet of Newman, in order to absorb more impact energy.
Response to Arguments
Applicant’s arguments, filed 02-01-2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732